                   Case 20-11177-KBO           Doc 525       Filed 08/22/20         Page 1 of 46




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
AKORN, INC., et al.,1                                             )   Case No. 20-11177 (KBO)
                                                                  )
                                                                  )   (Jointly Administered)
                                   Debtors.                       )
                                                                  )   Re: Docket No. 273


                    NOTICE OF FILING OF AMENDMENT TO SCHEDULES
                   OF DEBTOR 10 EDISON STREET LLC (CASE NO. 20-11178)

                    PLEASE TAKE NOTICE that, on July 1, 2020, 10 Edison Street LLC (“10

Edison”), one of the debtors and debtors in possession in the above-captioned chapter 11 cases,

filed its Schedules of Assets and Liabilities [D.I. 273] (the “Schedules”) with the United States

Bankruptcy Court for the District of Delaware.

                    PLEASE TAKE FURTHER NOTICE that 10 Edison is hereby filing amendments

to Schedule G (Executory Contracts and Unexpired Leases) and Schedule H (Codebtors)

(together, the “Schedule Amendments”) to add certain additional executory contracts and

unexpired leases and codebtors.

                    PLEASE TAKE FURTHER NOTICE that a copy of the Schedule Amendments is

attached hereto as Exhibit A. The Schedule Amendments are in addition to, and do not replace,

the previously filed Schedules G and H. The Schedule Amendments are hereby incorporated




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
    Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
    Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
    Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
    Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
    and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
    Lake Forest, Illinois 60045.


RLF1 23905364v.1
                   Case 20-11177-KBO   Doc 525    Filed 08/22/20     Page 2 of 46




into, and comprise an integral part of, the Schedules. 10 Edison reserves its right to further

amend the Schedules, from time to time as may be necessary or appropriate.



Wilmington, Delaware
August 21, 2020

/s/ Amanda R. Steele
RICHARDS, LAYTON & FINGER, P.A.                   KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                          KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                       Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)                     Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)                       Christopher M. Hayes (admitted pro hac vice)
One Rodney Square                                 300 North LaSalle Street
920 N. King Street                                Chicago, Illinois 60654
Wilmington, Delaware 19801                        Telephone:       (312) 862-2000
Telephone:      (302) 651-7700                    Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701                    Email:           patrick.nash@kirkland.com
Email:          heath@rlf.com                                      gregory.pesce@kirkland.com
                steele@rlf.com                                     christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com                   -and-

Co-Counsel for the Debtors                        KIRKLAND & ELLIS LLP
and Debtors in Possession                         KIRKLAND & ELLIS INTERNATIONAL LLP
                                                  Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                  601 Lexington Avenue
                                                  New York, New York 10022
                                                  Telephone:     (212) 446-4800
                                                  Facsimile:     (212) 446-4900
                                                  Email:         nicole.greenblatt@kirkland.com

                                                  Co-Counsel for the Debtors
                                                  and Debtors in Possession




                                              2
RLF1 23905364v.1
                   Case 20-11177-KBO   Doc 525   Filed 08/22/20   Page 3 of 46




                                         EXHIBIT A




RLF1 23905364v.1
         Case 20-11177-KBO    Doc 525   Filed 08/22/20    Page 4 of 46




UNITED STATES BANKRUPTCY COURT
District of Delaware

                                            )
In re                                       )       Chapter 11
                                            )
  Akorn, Inc, et al.,                       )       Case No 20-11177
        Debtors.                            )       (Jointly Administered)
                                            )


          AMENDED SCHEDULES OF ASSETS AND LIABILITIES FOR

                             10 Edison Street LLC

                         Case No: Case 20-11178
                 Case 20-11177-KBO              Doc 525        Filed 08/22/20        Page 5 of 46




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    AKORN, INC., et al.,1                                            ) Case No. 20-11177 (KBO)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                        GLOBAL NOTES AND STATEMENT OF
                  LIMITATIONS, METHODOLOGY AND DISCLAIMERS
                  REGARDING THE DEBTORS’ SCHEDULES OF ASSETS
              AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Akorn, Inc. (at times referred to as the “Company” or “Akorn”) and the above-captioned
debtors and debtors in possession (collectively, the “Debtors”) have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs
(the “Statements”) in the United States Bankruptcy Court for the District of Delaware
(the “Court”). The Debtors, with the assistance of their legal and financial advisors, prepared the
Schedules and Statements in accordance with section 521 of chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
Procedure, and Rule 1007–1 of the Bankruptcy Local Rules for the District of Delaware.

        In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made commercially reasonable efforts to ensure the accuracy and completeness of
the Schedules and Statements, subsequent information or discovery may result in material changes
to the Schedules and Statements. As a result, inadvertent errors or omissions may exist. For the
avoidance of doubt, the Debtors hereby reserve their rights to amend and supplement the Schedules
and Statements as may be necessary or appropriate.

        The Debtors and their agents, attorneys and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein, and will not be liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While commercially reasonable

1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
     Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
     Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115);
     Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
     Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
     Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
     60045.




KE 69351860
                 Case 20-11177-KBO              Doc 525       Filed 08/22/20        Page 6 of 46




efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissions may exist. The Debtors and their agents, attorneys, and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised, or
re-categorized, except as required by applicable law. In no event will the Debtors or their agents,
attorneys and/or financial advisors be liable to any third party for any direct, indirect, incidental,
consequential, or special damages (including, but not limited to, damages arising from the
disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused, even if the Debtors or
their agents, attorneys, and financial advisors are advised of the possibility of such damages.

        Mr. Duane Portwood, Chief Financial Officer of Akorn, Inc., has signed each set of the
Schedules and Statements. Mr. Portwood is an authorized signatory for each of the Debtors. In
reviewing and signing the Schedules and Statements, Mr. Portwood has necessarily relied upon
the efforts, statements, advice, and representations of personnel of the Debtors and the Debtors’
legal and financial advisors. Mr. Portwood has not (and could not have) personally verified the
accuracy of each such statement and representation contained in the Schedules and Statements,
including statements and representations concerning amounts owed to creditors.

      Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments.

         These Global Notes and Statement of Limitations, Methodology, and Disclaimer
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) pertain to, are incorporated by reference in, and comprise an integral part of,
all of the Schedules and Statements. The Global Notes should be referred to and considered in
connection with any review of the Schedules and Statements.2 In the event that the Schedules
and/or Statements differ from these Global Notes, the Global Notes control.

                               Global Notes and Overview of Methodology

1.        Reservation of Rights. Reasonable efforts have been made to prepare and file complete
          and accurate Schedules and Statements, but inadvertent errors or omissions may exist. The
          Debtors reserve all rights to: (i) amend or supplement the Schedules and Statements from
          time to time, in all respects, as may be necessary or appropriate, including the right to
          amend the Schedules and Statements with respect to the description, designation, or Debtor
          against which any claim against a Debtor (“Claim”)3 is asserted; (ii) dispute or otherwise
          assert offsets or defenses to any Claim reflected in the Schedules and Statements as to

2    These Global Notes supplement and are in addition to any specific notes contained in each Debtor’s Schedules or
     Statements. The fact that the Debtors have prepared a Global Note with respect to any of individual Debtor’s
     Schedules and Statements and not to those of another should not be interpreted as a decision by the Debtors to
     exclude the applicability of such Global Note to any of the Debtors’ other Schedules and Statements, as
     appropriate.
3    For the purposes of these Global Notes, the term Claim shall have the meaning as defined under section 101(5) of
     the Bankruptcy Code.



                                                          2
           Case 20-11177-KBO          Doc 525      Filed 08/22/20     Page 7 of 46




     amount, liability, priority, status, or classification; (iii) subsequently designate any Claim
     as “disputed,” “contingent,” or “unliquidated;” or (iv) object to the extent, validity,
     enforceability, priority, or avoidability of any Claim (regardless of whether of such Claim
     is designated in the Schedules and Statements as “disputed,” “contingent,” or
     “unliquidated”). Any failure to designate a Claim in the Schedules and Statements as
     “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the
     Debtors that such Claim or amount is not “disputed,” “contingent,” or “unliquidated.”
     Listing a Claim does not constitute an admission of liability by the Debtor against which
     the Claim is listed or against any of the Debtors. Furthermore, nothing contained in the
     Schedules and Statements shall constitute a waiver of rights with respect to the Debtors’
     chapter 11 cases, including, issues involving Claims, substantive consolidation, defenses,
     statuary or equitable subordination, and/or causes of action arising under the provisions of
     chapter 5 of the Bankruptcy Code and any other relevant non-bankruptcy laws to recover
     assets or avoid transfers. Any specific reservation or rights contained elsewhere in the
     Global Notes does not limit in any respect the general reservation of rights contained in
     this paragraph. Notwithstanding the foregoing, the Debtors shall not be required to update
     the Schedules and Statements

2.   Description of Cases. On May 20, 2020 (the “Petition Date”), the Debtors filed voluntary
     petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating
     their business and managing their property as debtors in possession pursuant to
     sections 1107(a) and 1108 of the Bankruptcy Code. On May 22, 2020, an order was
     entered directing procedural consolidation and joint administration of these chapter 11
     cases [Docket No. 57]. Notwithstanding the joint administration of the Debtors’ cases for
     procedural purposes, each Debtor has filed its own Schedules and Statements. The
     information provided herein, except as otherwise noted, is reported as of the close of
     business the day before the Petition Date.

3.   Basis of Presentation. For financial reporting purposes, in the ordinary course prior to the
     Petition Date, the Debtors prepared financial statements that were consolidated by the
     Debtors ultimate parent, Akorn, Inc. Combining the assets and liabilities set forth in the
     Schedules and Statements would result in amounts that may be different from financial
     information that would be prepared on a consolidated basis under Generally Accepted
     Accounting Principles (“GAAP”). Therefore, these Schedules and Statements do not
     purport to represent financial statements prepared in accordance with GAAP nor are they
     intended to fully reconcile to the financial statements prepared by the Debtors. Unlike the
     consolidated financial statements, these Schedules and Statements reflect the assets and
     liabilities of each separate Debtor, except where otherwise indicated. Information
     contained in the Schedules and Statements has been derived from the Debtors’ books and
     records and historical financial statements.

     Moreover, given, among other things, the uncertainty surrounding the collection and
     ownership of certain assets and the valuation and nature of certain assets and liabilities, to
     the extent that a Debtor shows more assets than liabilities, this is not an admission that the
     Debtor was solvent as of the Petition Date or at any time prior to the Petition Date.
     Likewise, to the extent a Debtor shows more liabilities than assets, this is not an admission
     that the Debtor was insolvent at the Petition Date or any time prior to the Petition Date.


                                               3
           Case 20-11177-KBO          Doc 525      Filed 08/22/20     Page 8 of 46




4.   No Admission. Nothing contained in the Schedules and Statements is intended as, or
     should be construed as, an admission or stipulation of the validity of any claim against the
     Debtors, any assertion made therein or herein, or a waiver of the Debtors’ rights to dispute
     any claim or assert any cause of action or defense against any party.

              General Disclosures Applicable to Schedules and Statements

1.   Causes of Action. Despite their reasonable efforts to identify all known assets, the
     Debtors may not have listed all of their causes of action or potential causes of action against
     third parties as assets in their Schedules and Statements, including, without limitation,
     avoidance actions arising under chapter 5 of the Bankruptcy Code and actions under other
     relevant bankruptcy and non-bankruptcy laws to recover assets. The Debtors reserve all of
     their rights with respect to any cause of action (including avoidance actions), controversy,
     right of setoff, cross claim, counterclaim, or recoupment and any claim on contracts or for
     breaches of duties imposed by law or in equity, demand, right, action, lien, indemnity,
     guaranty, suit, obligation, liability, damage, judgment, account, defense, power, privilege,
     license, and franchise of any kind or character whatsoever, known, unknown, fixed or
     contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated,
     disputed or undisputed, secured or unsecured, assertable directly or derivatively, whether
     arising before, on, or after the Petition Date, in contract or in tort, in law or in equity, or
     pursuant to any other theory of law (collectively, “Causes of Action”) they may have, and
     neither these Global Notes nor the Schedules and Statements shall be deemed a waiver of
     any claims or Causes of Action or in any way prejudice or impair the assertion of such
     claims or Causes of Action.

2.   Recharacterization. The Debtors have made reasonable efforts to correctly characterize,
     classify, categorize, and designate the claims, assets, executory contracts, unexpired leases,
     and other items reported in the Schedules and Statements. However, the Debtors may have
     improperly characterized, classified, categorized, designated, or omitted certain items due
     to the complexity and size of the Debtors’ business. Accordingly, the Debtors reserve all
     of their rights to recharacterize, reclassify, recategorize, or redesignate items reported in
     the Schedules and Statements at a later time as necessary or appropriate, including, without
     limitation, whether contracts or leases listed herein were deemed executory or unexpired
     as of the Petition Date and remain executory and unexpired postpetition.

3.   Claim Designations. Any failure to designate a claim in the Schedules and Statements as
     “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
     Debtors that such claim or amount is not “contingent,” “unliquidated,” or “disputed.” The
     Debtors reserve all of their rights to dispute, or to assert offsets or defenses to, any claim
     reflected on their Schedules or Statements on any grounds, including, but not limited to,
     amount, liability, priority, status, or classification, or to otherwise subsequently designate
     any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the Debtors reserve
     all of their rights to amend their Schedules and Statements as necessary and appropriate.
     Listing a claim does not constitute an admission of liability by the Debtors.

4.   Unliquidated Claim Amounts. Claim amounts that could not be readily quantified by the
     Debtors are scheduled as “unliquidated.”


                                               4
           Case 20-11177-KBO          Doc 525      Filed 08/22/20     Page 9 of 46




5.   Undetermined Amounts. The description of an amount as “undetermined” is not intended
     to reflect upon the materiality of such amount.

6.   Court Orders. Pursuant to certain orders of the Bankruptcy Court entered in the Debtors’
     chapter 11 cases entered on or about the Petition Date (collectively, the “First Day
     Orders”), the Debtors were authorized (but not directed) to pay, among other things, certain
     prepetition claims of employees, lienholders, suppliers, customer credits/refunds,
     claimants under section 503(b)(9) of the Bankruptcy Code, and taxing authorities, among
     others. Accordingly, these liabilities may have been or may be satisfied in accordance with
     such orders and therefore generally are not listed in the Schedules and Statements.
     Regardless of whether such claims are listed in the Schedules and Statements, to the extent
     such claims are paid pursuant to an order of the Bankruptcy Court (including the First Day
     Orders), the Debtors reserve all rights to amend or supplement their Schedules and
     Statements.

7.   Other Paid Claims. To the extent the Debtors have reached any postpetition settlement
     with a vendor or other creditor, the terms of such settlement will prevail, supersede
     amounts listed in the Schedules and Statements, and shall be enforceable by all parties,
     subject to any necessary Bankruptcy Court approval. To the extent the Debtors pay any of
     the claims listed in the Schedules and Statements pursuant to any orders entered by the
     Bankruptcy Court, the Debtors reserve all rights to amend and supplement the Schedules
     and Statements and take other action, such as filing claims objections, as is necessary and
     appropriate to avoid overpayment or duplicate payment for such liabilities.

8.   Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient
     use of estate assets for the Debtors to obtain current market valuations of all of their assets
     and, in certain circumstances, estate assets are being currently marketed to effectuate the
     Debtors’ proposed bidding procedures pursuant to the Order (A) Authorizing and
     Approving Bidding Procedures, (B) Scheduling an Auction and a Sale Hearing,
     (C) Approving the Form and Manner of Notice Thereof, (D) Establishing Notice and
     Procedures for the Assumption and Assignment of Certain Executory Contracts and
     Leases, and (E) Granting Related Relief [Docket No. 18]. For these reasons, the Debtors
     have indicated in the Schedules and Statements that the values of certain assets and
     liabilities are undetermined or unknown. Accordingly, unless otherwise indicated, net book
     values as of May 31, 2020 are reflected on the Schedules and Statements. Exceptions to
     this include operating cash and certain other assets. Operating cash is presented as bank
     balance as of the Petition Date. Certain other assets, such as investments in subsidiaries
     and other intangible assets, are listed at undetermined amounts, as the net book values may
     differ materially from fair market values. Amounts ultimately realized may vary from net
     book value (or whatever value was ascribed) and such variance may be material.
     Accordingly, the Debtors reserve all of their rights to amend or adjust the value of each
     asset set forth herein. In addition, the amounts shown for total liabilities exclude items
     identified as “unknown” or “undetermined,” and, thus, ultimate liabilities may differ
     materially from those stated in the Schedules and Statements. Also, assets that have been
     fully depreciated or that were expensed for accounting purposes either do not appear in
     these Schedules and Statements or are listed with a zero-dollar value, as such assets have
     no net book value. The omission of an asset from the Schedules and Statements does not


                                               5
           Case 20-11177-KBO         Doc 525       Filed 08/22/20    Page 10 of 46




      constitute a representation regarding the ownership of such asset, and any such omission
      does not constitute a waiver of any rights of the Debtors with respect to such asset. Given,
      among other things, the current market valuation of certain assets and the valuation and
      nature of certain liabilities, nothing in the Schedules and Statements shall be, or shall be
      deemed to be, an admission that any Debtor was solvent or insolvent as of the Petition
      Date.

9.    Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
      postpetition periods based on the information and research that was conducted in
      connection with the preparation of the Schedules and Statements. As additional
      information becomes available and further research is conducted, the allocation of
      liabilities between prepetition and postpetition periods may change. The Debtors reserve
      the right to amend the Schedules and Statements as they deem appropriate in this regard.

10.   Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
      tax accruals, and liabilities from the Schedules and Statements, including without
      limitation, accrued salaries, employee benefit accruals, goodwill and other intangibles, and
      accrued accounts payable. In addition and as set forth above, the Debtors may have
      excluded amounts for which the Debtors have paid or have been granted authority to pay
      pursuant to a First Day Order or other order that may be entered by the Bankruptcy Court.
      The Debtors also have excluded rejection damage claims of counterparties to executory
      contracts and unexpired leases that may be rejected (if any), to the extent such damage
      claims exist. In addition, accruals for customer programs, including chargebacks, coupon
      redemption, product returns, rebates, discounts to customers in the ordinary course of
      business, and other programs pursuant to which customers may receive credits or make
      deductions from future payments (the "gross-to-net" programs), are excluded.
      Additionally, certain immaterial assets and liabilities may have been excluded.

11.   Confidential or Sensitive Information. There may be instances in which certain
      information in the Schedules and Statements intentionally has been redacted due to the
      nature of an agreement between a Debtor and a third party, local restrictions on disclosure,
      concerns about the confidential or commercially sensitive nature of certain information, or
      concerns for the privacy of an individual. The alterations will be limited to only what is
      necessary to protect the Debtor or third party.

12.   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments may
      properly be disclosed in response to multiple parts of the Statements and Schedules. To
      the extent these disclosures would be duplicative, the Debtors have determined to only list
      such assets, liabilities, and prepetition payments once.

13.   Leases. The Debtors have not included in the Schedules and Statements the future
      obligations of any capital or operating leases. To the extent that there was an amount
      outstanding as of the Petition Date, the creditor has been included on Schedule F of the
      Schedules.

14.   Contingent Assets. The Debtors believe that they may possess certain claims and causes
      of action against various parties. Additionally, the Debtors may possess contingent claims



                                               6
           Case 20-11177-KBO          Doc 525       Filed 08/22/20    Page 11 of 46




      in the form of various avoidance actions they could commence under the provisions of
      chapter 5 of the Bankruptcy Code and other relevant non-bankruptcy laws. The Debtors,
      despite reasonable efforts, may not have identified and/or set forth all of their causes of
      action against third parties as assets in their Schedules and Statements, including, without
      limitation, avoidance actions arising under chapter 5 of the Bankruptcy Code and actions
      under other relevant bankruptcy and non-bankruptcy laws to recover assets. The Debtors
      reserve all of their rights with respect to any claims, causes of action, or avoidance actions
      they may have and nothing contained in these Global Notes or the Schedules and
      Statements shall be deemed a waiver of any such claims, avoidance actions, or causes of
      action or in any way prejudice or impair the assertion of such claims. Additionally, prior
      to the Petition Date, each Debtor, as plaintiff, may have commenced various lawsuits in
      the ordinary course of its business against third parties seeking monetary damages.

15.   Intercompany Accounts. The Debtors have historically kept separate books and records
      by entity in multiple accounting systems. The Debtors regularly engage in business
      relationships and transactions with each other, including the payment or funding of certain
      operating expenses. These relationships, payments, and/or funding of expenses are usually,
      but not always, reflected as intercompany receivables or payables, see Debtors’ Motion
      Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue to
      Operate Their Cash Management System, (B) Honor Certain Prepetition Obligations
      Related Thereto, (C) Maintain Existing Business Forms, and (D) Continue to Perform
      Intercompany Transactions and (II) Granting Related Relief [Docket No. 3] (the “Cash
      Management Motion”).

16.   Guarantees and Other Secondary Liability Claims. The Debtors have used reasonable
      efforts to locate and identify guarantees and other secondary liability claims (collectively,
      “Guarantees”) in each of their executory contracts, unexpired leases, secured financings,
      debt instruments, and other such agreements. Where such Guarantees have been identified,
      they have been included in the relevant Schedule H for the Debtor or Debtors affected by
      such Guarantees. However, certain Guarantees embedded in the Debtors’ executory
      contracts, unexpired leases, secured financings, debt instruments, and other such
      agreements may have been inadvertently omitted. Thus, the Debtors reserve all of their
      rights to amend the Schedules to the extent that additional Guarantees are identified.

17.   Intellectual Property Rights. Exclusion of certain intellectual property shall not be
      construed to be an admission that such intellectual property rights have been abandoned,
      have been terminated, or otherwise have expired by their terms, or have been assigned or
      otherwise transferred pursuant to a sale, acquisition, or other transaction. Conversely,
      inclusion of certain intellectual property shall not be construed to be an admission that such
      intellectual property rights have not been abandoned, have not been terminated, or
      otherwise have not expired by their terms, or have not been assigned or otherwise
      transferred pursuant to a sale, acquisition, or other transaction. The Debtors have made
      every effort to attribute intellectual property to the rightful Debtor owner, however, in some
      instances, intellectual property owned by one Debtor may, in fact, be owned by another.
      Accordingly, the Debtors reserve all of their rights with respect to the legal status of any
      and all intellectual property rights.



                                                7
           Case 20-11177-KBO          Doc 525       Filed 08/22/20    Page 12 of 46




18.   Executory Contracts. Although the Debtors made diligent efforts to attribute an
      executory contract to its rightful Debtor, in certain instances, the Debtors may have
      inadvertently failed to do so. Accordingly, the Debtors reserve all of their rights with
      respect to the named parties of any and all executory contracts, including the right to amend
      Schedule G.

19.   Liens. The inventories, property, and equipment listed in the Statements and Schedules
      are presented without consideration of any asserted mechanics’, materialmen, or similar
      liens that may attach (or have attached) to such inventories, property, and equipment.

20.   Estimates. To prepare and file the Schedules as close to the Petition Date as possible,
      management was required to make certain estimates and assumptions that affected the
      reported amounts of these assets and liabilities. The Debtors reserve all rights to amend the
      reported amounts of assets and liability to reflect changes in those estimates or
      assumptions.

21.   Fiscal Year. Each Debtor’s fiscal year ends on or about December 31st.

22.   Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

23.   Property and Equipment. Unless otherwise indicated, owned property and equipment
      are stated at net book value. The Debtors may lease furniture, fixtures, and equipment from
      certain third party lessors. Any such leases are set forth in the Schedules and Statements
      on Schedule G. Nothing in the Schedules and Statements is or shall be construed as an
      admission as to the determination as to the legal status of any lease (including whether any
      lease is a true lease or a financing arrangement), and the Debtors reserve all of their rights
      with respect to same.

24.   Claims of Third-Party Related Entities. While the Debtors have made every effort to
      properly classify each claim listed in the Schedules as being either disputed or undisputed,
      liquidated or unliquidated, and contingent or noncontingent, the Debtors have not been able
      to fully reconcile all payments made to certain third parties and their related entities on
      account of the Debtors’ obligations to same. Therefore, to the extent that the Debtors have
      classified their estimate of claims of a creditor as disputed, all claims of such creditor’s
      affiliates listed in the Schedules and Statements shall similarly be considered as disputed,
      whether or not they are designated as such.

25.   Umbrella or Master Agreements. Contracts listed in the Schedules and Statements may
      be umbrella or master agreements that cover relationships with some or all of the Debtors.
      Where relevant, such agreements have been listed in the Schedules and Statements only of
      the Debtor that signed the original umbrella or master agreement.

26.   Credits and Adjustments. The claims of individual creditors for, among other things,
      goods, products, services, or taxes are listed as the amounts entered on the Debtors’ books
      and records and may not reflect credits, allowances, or other adjustments due from such
      creditors to the Debtors. The Debtors reserve all of their rights with regard to such credits,
      allowances, and other adjustments, including the right to assert claims objections and/or
      setoffs with respect to the same.


                                                8
           Case 20-11177-KBO          Doc 525       Filed 08/22/20    Page 13 of 46




27.   Setoffs. The Debtors incur certain setoffs and other similar rights during the ordinary
      course of business. Offsets in the ordinary course can result from various items, including,
      without limitation, intercompany transactions, pricing discrepancies, returns, warranties,
      and other disputes between the Debtors and their suppliers. These offsets and other similar
      rights are consistent with the ordinary course of business in the Debtors’ industry and are
      not tracked separately. Therefore, although such offsets and other similar rights may have
      been accounted for when certain amounts were included in the Schedules, offsets are not
      independently accounted for, and as such, are excluded from the Schedules.

      In addition, the Debtors engage in several customer programs, including chargebacks,
      coupon redemption, product returns, rebates, and discounts to customers in the ordinary
      course of business, and other programs pursuant to which customers may receive credits
      or make deductions from future payments. These routine programs are consistent with the
      ordinary course of business in the Debtors’ industry. These programs can be particularly
      voluminous, unduly burdensome, and costly for the Debtors to regularly document.
      Additionally, the Bankruptcy Court, pursuant to that certain Final Order (I) Authorizing
      the Debtors to Maintain and Administer Their Existing Customer Programs and Honor
      Certain Prepetition Obligations Related Thereto, and (II) Granting Related Relief
      [Docket No. 165], authorized the Debtors to make payments and satisfy prepetition
      obligations related to these customer programs. As such, these transactions were not
      considered setoffs for the purpose of responding to Question Six of the Statements,
      although the Debtors reserve all rights with respect thereto and make no admission or
      waiver thereby.

28.   Insiders. In the circumstance where the Schedules and Statements require information
      regarding “insiders,” the Debtors have included information with respect to the individuals
      who the Debtors believe may be included in the definition of “insider” set forth in
      section 101(31) of the Bankruptcy Code during the relevant time periods.

      The listing of a party as an insider for purposes of the Schedules and Statements is not
      intended to be, nor should it be, construed an admission of any fact, right, claim, or defense
      and all such rights, claims, and defenses are hereby expressly reserved. Information
      regarding the individuals listed as insiders in the Schedules and Statements has been
      included for informational purposes only and such information may not be used for: (1) the
      purposes of determining (a) control of the Debtors; (b) the extent to which any individual
      exercised management responsibilities or functions; (c) corporate decision-making
      authority over the Debtors; or (d) whether such individual could successfully argue that he
      or she is not an insider under applicable law, including the Bankruptcy Code and federal
      securities laws, or with respect to any theories of liability; or (2) any other purpose.

29.   Payments. The financial affairs and business of the Debtors are complex. Prior to the
      Petition Date, the Debtors maintained a cash management and disbursement system in the
      ordinary course of their businesses (the “Cash Management System”), as described in the
      Cash Management Motion. Although efforts have been made to attribute open payable
      amounts to the correct legal entity, the Debtors reserve the right to modify or amend their
      Schedules and Statements to attribute such payment to a different legal entity, if
      appropriate.


                                                9
            Case 20-11177-KBO        Doc 525       Filed 08/22/20    Page 14 of 46




30.   Totals. All totals that are included in the Schedules and Statements represent totals of all
      the known amounts included in the Schedules and Statements. To the extent there are
      unknown or undetermined amounts, the actual total may be different than the listed total.
      The description of an amount as “unknown” or “undetermined” is not intended to reflect
      upon the materiality of such amount. To the extent a Debtor is a guarantor of debt held by
      another Debtor, the amounts reflected in these Schedules are inclusive of each Debtor’s
      guarantor obligations.

31.   COVID-19. The Debtors have filed these Schedules and Statements amidst the
      unprecedented circumstances arising from the global COVID-19 pandemic. Although the
      Debtors have not (and could not have) assessed the impact of these challenges, such
      circumstances may impact the Debtors’ businesses and the disclosures contained herein.

                               Specific Schedules Disclosures.

1.    Specific Notes Regarding Schedule A/B.

      (a)    Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
             Prepayments. Details with respect to the Debtors’ cash management system and
             bank accounts are provided in the Cash Management Motion and any orders of the
             Bankruptcy Court granting the Cash Management Motion [Docket Nos. 84, 177].

             Additionally, the Bankruptcy Court, pursuant to that certain Final Order
             (I) Determining Adequate Assurance of Payment for Future Utility Services,
             (II) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Utility
             Services, (III) Establishing Procedures for Determining Adequate Assurance of
             Payment, and (IV) Granting Related Relief [Docket No. 70], authorized the Debtors
             to provide adequate assurance of payment for future utility services, including an
             initial deposit in the amount of $285,000. Some of the deposits are not listed on
             Schedule A/B, Part 2, which has been prepared as of the Petition Date.

      (b)    Schedule A/B-3 – Checking, savings, or other financial accounts, CDs, etc.
             Schedule A/B-3 lists actual cash balances as of May 20, 2020. In addition,
             Schedule A/B, Part 3 identifies the gross accounts receivable balance as of
             May 31, 2020. For the Debtors, the value of the net accounts receivable balance is
             lower due to credits and deductions permitted under the Debtors’ customer
             programs.

      (c)    Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and Interests
             in Incorporated and Unincorporated Businesses, including any Interest in an
             LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries and
             affiliates have been listed in Schedule A/B, Part 4 as undetermined. The Debtors
             make no representation as to the value of their ownership of each subsidiary as the
             fair market value of such ownership is dependent on numerous variables and factors
             and may differ significantly from their net book value.

      (d)    Schedule A/B-7 – Deposits. The Debtors are required to make deposits from time
             to time with various vendors, landlords, and service providers in the ordinary course


                                              10
      Case 20-11177-KBO        Doc 525       Filed 08/22/20   Page 15 of 46




       of business. The Debtors have exercised reasonable efforts to report the current
       value of any deposits. The Debtors may have inadvertently omitted deposits and
       conversely may have reported deposits that are no longer outstanding. The Debtors
       reserve their rights, but are not required, to amend the Schedules and Statements if
       deposits are incorrectly identified.

(a)    Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
       Collectibles. Dollar amounts are presented net of accumulated depreciation and
       other adjustments. Because of the large number of furniture, fixtures, and
       equipment, as well as the difficulty of listing out every one of these assets, these
       items are listed as group line items. The Debtors may lease furniture, fixtures, and
       equipment from certain third party lessors. Any such leases are set forth in the
       Schedules and Statements. Nothing in the Schedules and Statements is or shall be
       construed as an admission as to the determination as to the legal status of any lease
       (including whether any lease is a true lease or a financing arrangement), and the
       Debtors reserve all of their rights with respect to same.

(b)    Schedule A/B Part 8 – Prepayments. The Debtors are required to make
       prepayments from time to time with various vendors, landlords, and service
       providers as part of the ordinary course of business. The Debtors have exercised
       reasonable efforts to identify any prepayments. The Debtors may have
       inadvertently omitted certain prepayments and conversely may have reported
       prepayments for which services have already been provided. The Debtors reserve
       their rights, but are not required, to amend the Schedules and Statements if
       prepayments are incorrectly identified.

(c)    Schedule A/B, Part 9 – Real Property. Because of the large number of the
       Debtors’ executory contracts and unexpired leases, as well as the size and scope of
       such documents, the Debtors have not attached such agreements to Schedule A/B.
       Instead, the Debtors have only listed such agreements on Schedule G.

(d)    Schedule A/B, Part 10 – Intangibles and Intellectual Property. The Debtors
       review goodwill and other intangible assets having indefinite lives for impairment
       annually or when events or changes in circumstances indicate the carrying value of
       these assets might exceed their current fair values. The Debtors report intellectual
       property assets as net book value based on the Debtors’ books and records
       whenever applicable. These assets are also part of an ongoing marketing effort and
       thus are currently being valued in connection with possible sale transactions. For
       that reason, values are listed as unknown or undetermined where appropriate.

(e)    Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
       impairments and other adjustments.

       Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
       including Counterclaims of the Debtor and Rights to Setoff Claims. In the
       ordinary course of business, the Debtors may have accrued, or may subsequently
       accrue, certain rights to counter-claims, cross-claims, setoffs, refunds with their


                                        11
         Case 20-11177-KBO         Doc 525        Filed 08/22/20    Page 16 of 46




           customers and suppliers, or potential warranty claims against their suppliers.
           Additionally, certain of the Debtors may be party to pending litigation in which the
           Debtors have asserted, or may assert, claims as a plaintiff or counter-claims and/or
           cross-claims as a defendant. Because certain of these claims are unknown to the
           Debtors and not quantifiable as of the Petition Date, they may not be listed on
           Schedule A/B, Part 11.

           Interests in Insurance Policies or Annuities. The Debtors maintain a variety of
           insurance policies including property, general liability, and workers’ compensation
           policies and other employee related policies. A list of the Debtors insurance policies
           and related information is available in the Debtors’ Motion Seeking Entry of Interim
           and Final Orders (I) Authorizing the Debtors to (A) Pay Their Obligations Under
           Insurance Policies Entered Into Prepetition, (B) Continue to Pay Brokerage Fees,
           (C) Renew, Supplement, Modify, or Purchase Insurance Coverage, and
           (D) Maintain the Surety Bonds, and (II) Granting Related Relief [Docket No. 7].
           The Debtors believe that there is little or no cash value to the vast majority of such
           insurance policies. Accordingly, such policies are not listed on Schedule A/B,
           Part 11. To the extent an insurance policy is determined to have value, it will be
           included in Schedule A/B.

2.   Specific Notes Regarding Schedule D

           Except as otherwise agreed pursuant to a stipulation, or agreed order, or general
           order entered by the Bankruptcy Court that is or becomes final, the Debtors and
           their estates reserve their rights to dispute or challenge the validity, perfection, or
           immunity from avoidance of any lien purported to be granted or perfected in any
           specific asset to a creditor listed on Schedule D of any Debtor. Moreover, although
           the Debtors may have scheduled claims of various creditors as secured claims, the
           Debtors reserve all rights to dispute or challenge the secured nature of any such
           creditor’s claim or the characterization of the structure of any such transaction or
           any document or instrument related to such creditor’s claim. Further, while the
           Debtors have included the results of Uniform Commercial Code searches, the
           listing of such results is not nor shall it be deemed an admission as to the validity
           of any such lien. Conversely, the Debtors made reasonable, good faith efforts to
           include all liens on Schedule D, but may have inadvertently omitted to include an
           existing lien because of, among other things, the possibility that a lien may have
           been imposed after the Uniform Commercial Code searches were performed or a
           vendor may not have filed the requisite perfection documentation. Moreover, the
           Debtors have not included on Schedule D parties that may believe their Claims are
           secured through setoff rights or inchoate statutory lien rights. Although there are
           multiple parties that hold a portion of the debt included in the Debtors’ prepetition
           secured credit facility and other funded secured indebtedness, only the
           administrative agents have been listed for purposes of Schedule D. The amounts
           reflected outstanding under the Debtors’ prepetition funded indebtedness reflect
           approximate amounts as of the Petition Date.




                                             12
           Case 20-11177-KBO        Doc 525        Filed 08/22/20    Page 17 of 46




            Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
            collateral relating to the debt contained on Schedule D are contained in the
            Declaration of Duane Portwood in Support of Chapter 11 Petitions and First Day
            Motions [Docket No. 15] (the “First Day Declaration”).

3.   Specific Notes Regarding Schedule E/F

     (a)    Creditors Holding Priority Unsecured Claims. The listing of any claim on
            Schedule E/F does not constitute an admission by the Debtors that such claim or
            any portion thereof is entitled to priority treatment under section 507 of the
            Bankruptcy Code. The Debtors reserve all of their rights to dispute the amount
            and/or the priority status of any claim on any basis at any time.

            Pursuant to the Final Order (I) Authorizing, But Not Directing, the Debtors to
            (A) Pay Prepetition Employee Wages, Salaries, Other Compensation, and
            Reimbursable Employee Expenses and (B) Continue Employee Benefits Programs
            and (II) Granting Related Relief [Docket No. 178] (the “Employee Wage Order”),
            the Bankruptcy Court granted the Debtors authority to pay certain prepetition
            obligations, including to pay employee wages and other employee benefits, in the
            ordinary course of business. The Debtors believe that any non-insider employee
            claims for prepetition amounts related to ongoing payroll and benefits, whether
            allowable as a priority or nonpriority claim, have been or will be satisfied, and such
            satisfied amounts are not listed. The listing of a claim on Schedule E/F, Part 1, does
            not constitute an admission by the Debtors that such claim or any portion thereof is
            entitled to priority status.

            Pursuant to the Final Order (I) Authorizing the Payment of Certain Prepetition and
            Postpetition Taxes and Fees and (II) Granting Related Relief [Docket No. 162] (the
            “Tax Order”), the Bankruptcy Court granted the Debtors authority to pay, in their
            discretion, certain tax liabilities and regulatory fees that accrued prepetition. While
            the Debtors’ believe they have, or will resolve all of the known, prepetition amounts
            owed to the various tax and regulatory agencies under the authority granted under
            the Tax Order, in an effort to identify, and resolve, any unknown tax or regulatory
            claims, the Debtors’ have listed all of their historical tax and regulatory agencies
            on schedule E/F as contingent, unliquidated, and disputed.

     (b)    Schedule E/F - Trade Payables. Trade Payables listed on Schedule E/F contain
            the prepetition liability information available to the Debtors as of the date of filing
            and do not include invoices that were paid subsequent to the Petition Date related
            to prepetition obligations pursuant to the Final Order (I) Authorizing Debtors to
            Pay Prepetition Claims of Certain Critical Vendors, Foreign Vendors,
            Import/Export Claimants, 503(b)(9) Claimants, and Lien Claimants, (II) Granting
            Administrative Expense Priority to All Undisputed Obligations on Account of
            Outstanding Orders, and (III) Granting Related Relief [Docket No. 161].




                                              13
      Case 20-11177-KBO        Doc 525        Filed 08/22/20    Page 18 of 46




(c)    Creditors Holding Nonpriority Unsecured Claims. The Debtors have used their
       reasonable best efforts to list all general unsecured claims against the Debtors on
       Schedule E/F based upon the Debtors’ existing books and records.

       Schedule E/F does not include certain deferred credits, deferred charges, deferred
       liabilities, accruals, or general reserves. Such amounts are general estimates of
       liabilities and do not represent specific claims as of the Petition Date; however,
       such amounts are reflected on the Debtors’ books and records as required in
       accordance with GAAP. Such accruals are general estimates of liabilities and do
       not represent specific claims as of the Petition Date.

       Schedule E/F does not include certain reserves for potential unliquidated
       contingencies that historically were carried on the Debtors’ books as of the Petition
       Date; such reserves were for potential liabilities only and do not represent actual
       liabilities as of the Petition Date.

       The claims listed in Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose is an open issue of fact. Determining the
       date upon which each claim in Schedule E/F was incurred or arose would be unduly
       burdensome and cost prohibitive and, therefore, the Debtors do not list a date for
       each claim listed on Schedule E/F.

       Schedule E/F contains information regarding potential and pending litigation
       involving the Debtors. In certain instances, the Debtor that is the subject of the
       litigation is unclear or undetermined. To the extent that litigation involving a
       particular Debtor has been identified, however, such information is contained in the
       Schedule for that Debtor.

       Schedule E/F reflects the prepetition amounts owing to counterparties to executory
       contracts and unexpired leases. Such prepetition amounts, however, may be paid
       in connection with the assumption, or assumption and assignment, of an executory
       contract or unexpired lease. In addition, Schedule E/F does not include rejection
       damage claims of the counterparties to the executory contracts and unexpired leases
       that have been or may be rejected, to the extent such damage claims exist.

       Except in certain limited circumstances, the Debtors have not scheduled contingent
       and unliquidated liabilities related to guaranty obligations on Schedule E/F. Such
       guaranties are, instead, listed on Schedule H.

       The claims of individual creditors for, among other things, goods, services, or taxes
       listed on the Debtors’ books and records may not reflect credits or allowances due
       from such creditors. The Debtors reserve all of their rights in respect of such credits
       or allowances. The dollar amounts listed may be exclusive of contingent or
       unliquidated amounts.

       Unless the Debtors were required to pay ancillary costs, such as freight,
       miscellaneous fees and taxes, such costs are not included in the liabilities
       scheduled, as such amounts do not represent actual liabilities of the Debtor.


                                         14
           Case 20-11177-KBO        Doc 525        Filed 08/22/20    Page 19 of 46




4.   Specific Notes Regarding Schedule G

     (a)    Executory Contracts and Unexpired Leases. While the Debtors’ existing books,
            records, and financial systems have been relied upon to identify and schedule
            executory contracts at each of the Debtors, and although commercially reasonable
            efforts have been made to ensure the accuracy of Schedule G, inadvertent errors,
            omissions, or over inclusions may have occurred. The Debtors do not make, and
            specifically disclaim, any representation or warranty as to the completeness or
            accuracy of the information set forth on Schedule G. The Debtors hereby reserve
            all of their rights to dispute the validity, status, or enforceability of any contract,
            agreement, or lease set forth in Schedule G and to amend or supplement Schedule G
            as necessary. The contracts, agreements, and leases listed on Schedule G may have
            expired or may have been modified, amended, or supplemented from time to time
            by various amendments, restatements, waivers, estoppel certificates, letters,
            memoranda, and other documents, instruments, and agreements that may not be
            listed therein despite the Debtors’ use of reasonable efforts to identify such
            documents. Further, unless otherwise specified on Schedule G, each executory
            contract or unexpired lease listed thereon shall include all exhibits, schedules,
            riders, modifications, declarations, amendments, supplements, attachments,
            restatements, or other agreements made directly or indirectly by any agreement,
            instrument, or other document that in any manner affects such executory contract
            or unexpired lease, without respect to whether such agreement, instrument or other
            document is listed thereon.

            In some cases, the same supplier or provider appears multiple times on Schedule G.
            This multiple listing is intended to reflect distinct agreements between the
            applicable Debtor and such supplier or provider.

            In the ordinary course of business, the Debtors may have issued numerous purchase
            orders for supplies, product, and related items which, to the extent that such
            purchase orders constitute executory contracts, are not listed individually on
            Schedule G. To the extent that goods were delivered under purchase orders prior to
            the Petition Date, vendors’ claims with respect to such delivered goods are included
            on Schedule E/F.

            As a general matter, certain of the Debtors’ executory contracts and unexpired
            leases could be included in more than one category. In those instances, one category
            has been chosen to avoid duplication. Further, the designation of a category is not
            meant to be wholly inclusive or descriptive of the entirety of the rights or
            obligations represented by such contract.

            Certain of the executory contracts and unexpired leases listed on Schedule G may
            contain certain renewal options, guarantees of payment, options to purchase, rights
            of first refusal, right to lease additional space, and other miscellaneous rights. Such
            rights, powers, duties, and obligations are not set forth separately on Schedule G.
            In addition, the Debtors may have entered into various other types of agreements
            in the ordinary course of their business, such as easements, rights of way,


                                              15
Case 20-11177-KBO        Doc 525        Filed 08/22/20    Page 20 of 46




 subordination, nondisturbance, and atonement agreements, supplemental
 agreements, amendments/letter agreements, title agreements, and confidentiality
 agreements. Such documents also are not set forth in Schedule G.

 The Debtors hereby reserve all of their rights, claims, and causes of action with
 respect to the contracts and agreements listed on Schedule G, including the right to
 dispute or challenge the characterization or the structure of any transaction,
 document, or instrument related to a creditor’s claim, to dispute the validity, status,
 or enforceability of any contract, agreement, or lease set forth in Schedule G, and
 to amend or supplement Schedule G as necessary. Inclusion of any agreement on
 Schedule G does not constitute an admission that such agreement is an executory
 contract or unexpired lease and the Debtors reserve all rights in that regard,
 including, without limitation, that any agreement is not executory, has expired
 pursuant to its terms, or was terminated prepetition.

 In addition, certain of the agreements listed on Schedule G may be in the nature of
 conditional sales agreements or secured financings. The presence of a contract or
 agreement on Schedule G does not constitute an admission that such contract or
 agreement is an executory contract or unexpired lease.

 In the ordinary course of business, the Debtors have entered into numerous
 contracts or agreements, both written and oral, regarding the provision of certain
 services on a month to month basis. To the extent such contracts or agreements
 constitute executory contracts, these contracts and agreements are not listed
 individually on Schedule G.

 Certain of the executory contracts may not have been memorialized and could be
 subject to dispute; executory agreements that are oral in nature have not been
 included in Schedule G.

 In the ordinary course of business, the Debtors may have entered into
 confidentiality agreements which, to the extent that such confidentiality agreements
 constitute executory contracts, are not listed individually on Schedule G.

 Certain of the executory contracts and unexpired leases listed in Schedule G were
 assigned to, assumed by, or otherwise transferred to certain of the Debtors in
 connection with, among other things, acquisitions by the Debtors.

 The Debtors generally have not included on Schedule G any insurance policies, the
 premiums for which have been prepaid. The Debtors submit that prepaid insurance
 policies are not executory contracts pursuant to section 365 of the Bankruptcy Code
 because no further payment or other material performance is required by the
 Debtors. Nonetheless, the Debtors recognize that in order to enjoy the benefits of
 continued coverage for certain claims under these policies, the Debtors may have
 to comply with certain non-monetary obligations, such as the provision of notice of
 claims and cooperation with insurers. In the event that the Bankruptcy Court were
 to ever determine that any such prepaid insurance policies are executory contracts,



                                   16
           Case 20-11177-KBO        Doc 525       Filed 08/22/20    Page 21 of 46




            the Debtors reserve all of their rights to amend Schedule G to include such policies,
            as appropriate.

            In addition, Schedule G does not include rejection damage claims of the
            counterparties to the executory contracts and unexpired leases that have been or
            may be rejected, to the extent such damage claims exist.

            Omission of a contract or agreement from Schedule G does not constitute an
            admission that such omitted contract or agreement is not an executory contract or
            unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to
            any such omitted contracts or agreements are not impaired by the omission.

            Certain of the agreements listed on Schedule G may have been entered into by or
            on behalf of more than one of the Debtors. Additionally, the specific Debtor
            obligor(s) to certain of the agreements could not be specifically ascertained in every
            circumstance. In such cases, the Debtors have made reasonable efforts to identify
            the correct Debtors’ Schedule G on which to list the agreement and, where a
            contract party remained uncertain, such agreements may have been listed on a
            different Debtor’s Schedule G.

5.   Specific Notes Regarding Schedule H

     (a)    Co-Debtors. In the ordinary course of their business, the Debtors pay certain
            expenses on behalf of their subsidiaries. The Debtors may not have identified
            certain guarantees that are embedded in the Debtors’ executory contracts, unexpired
            leases, secured financings, debt instruments, and other agreements. Further, certain
            of the guarantees reflected on Schedule H may have expired or may no longer be
            enforceable. Thus, the Debtors reserve their rights to amend Schedule H to the
            extent that additional guarantees are identified or such guarantees are discovered to
            have expired or become unenforceable.

            In the ordinary course of their business, the Debtors may be involved in pending or
            threatened litigation and claims arising out of certain ordinary course of business
            transactions. These matters may involve multiple plaintiffs and defendants, some
            or all of whom may assert cross-claims and counter-claims against other parties.
            Because such claims are contingent, disputed, and/or unliquidated, such claims
            have not been set forth individually on Schedule H. However, some such claims
            may be listed elsewhere in the Schedules and Statements.

                             Specific Statements Disclosures.

     (a)    Question 1 – Gross Revenue. The debtors have excluded intercompany sales from
            gross revenue in response to Question 1.

     (b)    Questions 3, 4, and 30 – Payments to Certain Creditors. Prior to the Petition
            Date, the Debtors maintained a centralized cash management system through which
            certain Debtors made payments on behalf of certain Debtor affiliates as further
            explained in the Cash Management Motion. Consequently, most, if not all,


                                             17
      Case 20-11177-KBO          Doc 525       Filed 08/22/20     Page 22 of 46




       payments to creditors and insiders listed in response to Questions 3, 4, and 30 on
       each of the Debtors’ Statements reflect payments made by Akorn from one of its
       operating bank accounts (the “Operating Accounts”), on behalf of the
       corresponding Debtor, pursuant to the Debtors’ cash management system described
       in the Cash Management Motion. The Debtors have excluded ordinary course
       intercompany Debtor-to-Debtor transfers from their response to Question 4.

       The Debtors have responded to Question 3 in detailed format by creditor. The
       response, however, does not include transfers to bankruptcy professionals (which
       transfers appear in response to Part 6, Question 11) or ordinary course
       compensation of individuals through salaries, wages, or related allowances.

       The Debtors have responded to Questions 4 and 30 in detailed format by insider in
       the attachment for Question 4. To the extent: (i) a person qualified as an “insider”
       in the year prior to the Petition Date, but later resigned their insider status or (ii) did
       not begin the year as an insider, but later became an insider, the Debtors have only
       listed in Question 4 those payments made while such person was defined as an
       insider.

       The dates recorded for the vesting of employee restricted stock units may differ
       from the actual vesting date given that the employee restricted stock units are shown
       as recorded on the dates of the payrolls within which the income was recorded.

(c)    Question 6 – Setoffs. For a discussion of setoffs and nettings incurred by the
       Debtors, refer to paragraph 28 of these Global Notes.

       Question 11 – Payments Made Related to Bankruptcy. The response to
       Question 11 identifies the Debtor that made a payment in respect of professionals
       the Debtors have retained or will seek to retain under section 327 and section 363
       of the Bankruptcy Code. Additional information regarding the Debtors’ retention
       of professional service firms is more fully described in the individual retention
       applications, motions, and related orders. Although the Debtors have made
       reasonable efforts to distinguish between payments made for professional services
       related and unrelated to their restructuring efforts, some amounts listed in response
       to Question 11 may include payments for professional services unrelated to
       bankruptcy.

(d)    Question 16 – Personally Identifiable Information. In the ordinary course of the
       Debtors’ businesses, certain of the Debtors collect and retain certain personally
       identifiable information of their customers, including, but not limited to, names,
       addresses, email addresses, and certain payment information. Such information is
       subject to the Debtors’ privacy policy regarding personally identifiable
       information.

(e)    Question 17 – Employee Benefits. Debtor Akorn Inc. is the plan administrator
       with respect to the Debtors’ active benefits plan.



                                          18
      Case 20-11177-KBO        Doc 525        Filed 08/22/20    Page 23 of 46




(f)    Questions 22-24 – Details About Environmental Information. The Debtors
       historically have operated over a substantial period of time at various locations. At
       some locations, the Debtors may no longer have active operations and may no
       longer have relevant records, or the records may no longer be complete or
       reasonably accessible or reviewable. In some cases, statutory document retention
       periods have passed. Further, some individuals who once possessed responsive
       information may no longer be employed by the Debtors. For all these reasons, it
       may not be reasonably possible to identify and supply all of the requested
       information that is responsive to Questions 22-24. The Debtors have made
       commercially reasonable efforts to provide responsive information. The Debtors
       acknowledge the possibility that information related to proceedings, governmental
       notices and reported releases of hazardous materials responsive to Questions 22-24
       may be discovered subsequent to the filing of the Schedules and Statements. The
       Debtors reserve the right to supplement or amend this response in the future if
       additional information becomes available.

       This response does not include sites or proceedings related to non-environmental
       laws, such as occupational safety and health laws or transportation laws. This
       response is also limited to identifying circumstances in which governmental
       agencies have alleged in writing that particular operations of the Debtors are in
       violation of environmental laws and proceedings that have resulted from alleged
       violations of environmental laws. This response also does not cover: (i) periodic
       information requests, investigations or inspections from governmental units
       concerning compliance with environmental laws; or (ii) routine reports and
       submissions concerning permitted discharges resulting from routine operations
       where such reports and submissions were made in compliance with regulatory
       requirements.

(g)    Question 26 – Books, Records, and Financial Statements. Pursuant to the
       requirements of the Securities Exchange Act of 1934, as amended, Akorn has filed
       with the U.S. Securities and Exchange Commission (the “SEC”) reports on
       Form 8-K, Form 10-Q, and Form 10-K. These SEC filings contain consolidated
       financial information relating to the Debtors and Non-Debtors. Akorn has not filed
       any financial information specifically related to the Debtors either individually or
       on a combined or consolidated basis. Additionally, consolidated financial
       information for the Debtors is posted on the company’s website at
       http://investors.akorn.com/sec-filings. In addition, the Debtors provide certain
       parties, such as banks, auditors, potential investors, vendors, and financial advisors,
       with financial statements that may not be part of a public filing. The Debtors do
       not maintain complete lists or other records tracking such disclosures. Therefore,
       the Debtors have not provided lists of these parties in their Responses to Statement
       Question 26.

(h)    Question 30 – Payments, Distributions, or Withdrawals Credited or Given to
       Insiders. Distributions by the Debtors to their directors and officers are listed on
       the attachment to Question 4. Certain directors and executive officers of Debtor
       Akorn, Inc. are also directors and executive officers of certain of the other Debtors


                                         19
Case 20-11177-KBO        Doc 525        Filed 08/22/20    Page 24 of 46




 and non-Debtor affiliates. Such individuals are only compensated for services
 rendered to Akorn on a consolidated basis, so to the extent payments to such
 individuals are not listed in the response to Question 4 on the Statements for such
 Debtor affiliates, they did not receive payment from the Debtors for their services
 as directors or executive officers of these entities. Certain of the Debtors’ directors
 and executive officers received distributions net of tax withholdings in the year
 preceding the Petition Date. The amounts listed under Question 4 reflect the gross
 amounts paid to such directors and officers rather than the net amounts after
 deducting for tax withholdings.

                    *       *      *        *      *




                                   20
                                                    Case 20-11177-KBO                   Doc 525          Filed 08/22/20            Page 25 of 46

10 Edison Street LLC                                                                                                                                           Case Number:     Case 20-11178

Schedule G: Executory Contracts and Unexpired Leases
1.   Does the debtor have any executory contracts or unexpired leases?
           No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
           Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).

2.   List all contracts and unexpired leases

 Nature of the Debtor's Interest                               Expiration Date        Contract ID      Co-Debtor Name                                             Address



Service and Supply Agreements

2. 1        UMBRELLA LIABILITY BUSINESS                                                 12270                       ACE AMERICAN INSURANCE COMPANY               CHUBB GLOBAL CASUALTY
            INSURANCE POLICY NO. 83 RHU ZV8731                                                                                                                   ROUTING 1275-2W
            K3                                                                                                                                                   ONE BEAVER VALLEY ROAD
                                                                                                                                                                 WILMINGTON, DE 19803

2. 2        SPECIAL MULTI-FLEX BUSINESS                                                 12269                       AJ GALLAGHER RISK MGMT SRVC INC              2850 W GOLF RD
            INSURANCE POLICY NO. 83 UEN ZV8795                                                                                                                   ROLLING MEADOWS, IL 60008
            K3

2. 3        UMBRELLA LIABILITY BUSINESS                                                 12270                       AJ GALLAGHER RISK MGMT SRVC INC.             2850 W GOLF RD
            INSURANCE POLICY NO. 83 RHU ZV8731                                                                                                                   ROLLING MEADOWS, IL 60008
            K3

2. 4        EXCESS NAMED STORM POLICY NO.                                               12284                       ARTHUR J. GALLAGHER RISK                     2850 GOLF ROAD
            MWH0080660                                                                                              MANAGEMENT SERVICES, INC.                    ROLLING MEADOWS, IL 60008-4050

2. 5        COMMON POLICY CONDITIONS AND                                                12288                       GREAT AMERICAN INSURANCE GROUP               301 E. FOURTH STREET, 21ST
            ENDORSEMENTS RE: POLICY NO. CPP                                                                                                                      FLOOR
            1279616 - 03                                                                                                                                         CINCINNATI, OH 45202-4201

2. 6        UMBRELLA LIABILITY BUSINESS                                                 12270                       HARTFORD CASUALTY INSURANCE                  ONE HARTFORD PLAZA
            INSURANCE POLICY NO. 83 RHU ZV8731                                                                      COMPANY                                      HARTFORD, CT 06155
            K3

2. 7        UMBRELLA LIABILITY BUSINESS                                                 12270                       HARTFORD FIRE INSURANCE COMPANY HANK HOFFMAN, ASSISTANT VICE
            INSURANCE POLICY NO. 83 RHU ZV8731                                                                                                      PRESIDENT
            K3                                                                                                                                      ONE HARTFORD PLAZA
                                                                                                                                                    HARTFORD, CT 06155

2. 8        ENGAGEMENT LETTER (LEGAL                                                    12176                       KIRKLAND & ELLIS LLP                         ATTN NICOLE L. GREENBLATT, P.C.
            SERVICES)                                                                                                                                            601 LEXINGTON AVENUE
                                                                                                                                                                 NEW YORK, NY 10022

                                                                                        Page 1 of 3 to Schedule G
                                         Case 20-11177-KBO          Doc 525        Filed 08/22/20         Page 26 of 46

10 Edison Street LLC                                                                                                              Case Number:    Case 20-11178

Schedule G: Executory Contracts and Unexpired Leases
Nature of the Debtor's Interest                 Expiration Date   Contract ID   Co-Debtor Name                                      Address



Service and Supply Agreements

2. 9       EXCESS NAMED STORM POLICY NO.                            12284                      MT. HAWLEY INSURANCE COMPANY        9025 N. LINDBERGH DRIVE
           MWH0080660                                                                                                              PEORIA, IL 61615

2. 10      EXCESS NAMED STORM POLICY NO.                            12284                      RISK PLACEMENT SERVICES INC.        525 W VAN BUREN STREET, SUITE
           MWH0080660                                                                                                              1325
                                                                                                                                   CHICAGO, IL 60607

2. 11      SPECIAL MULTI-FLEX BUSINESS                              12269                      THE HARTFORD INSURANCE GROUP        COMMERCIAL AUTO
           INSURANCE POLICY NO. 83 UEN ZV8795                                                                                      TRUMBULL INSURANCE COMPANY
           K3                                                                                                                      ONE HARTFORD PLAZA
                                                                                                                                   HARTFORD, CT 06155

2. 12      UMBRELLA LIABILITY BUSINESS                              12270                      TRUMBULL INSURANCE COMPANY          ONE HARFORD PLAZA
           INSURANCE POLICY NO. 83 RHU ZV8731                                                                                      HARTFORD, CT 06155
           K3

2. 13      UMBRELLA LIABILITY BUSINESS                              12270                      TWIN CITY FIRE INSURANCE COMPANY    3600 WISEMAN BLVD
           INSURANCE POLICY NO. 83 RHU ZV8731                                                                                      SAN ANTONIO, TX 78251
           K3




                                                                   Page 2 of 3 to Schedule G
                             Case 20-11177-KBO   Doc 525         Filed 08/22/20   Page 27 of 46

10 Edison Street LLC                                                                              Case Number:   Case 20-11178

Schedule G: Executory Contracts and Unexpired Leases

                                                                                                  TOTAL NUMBER OF CONTRACTS: 13




                                                 Page 3 of 3 to Schedule G
                            Case 20-11177-KBO                  Doc 525         Filed 08/22/20           Page 28 of 46

10 Edison Street LLC                                                                                        Case Number:          Case 20-11178

Schedule H: Codebtors
1.     Does the debtor have any codebtors?
             No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
             Yes

2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G.
       Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
       listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

Column 1                                                            Column 2                                                    Applicable Schedule

 Codebtor Name and Mailing Address                                   Creditor Name                                                  D    E/F    G



2. 1       13 EDISON STREET LLC                                      ACE AMERICAN INSURANCE COMPANY
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 2       ADVANCED VISION RESEARCH, INC.                            ACE AMERICAN INSURANCE COMPANY
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 3       AKORN (NEW JERSEY), INC.                                  ACE AMERICAN INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 4       AKORN ANIMAL HEALTH, INC.                                 ACE AMERICAN INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 5       AKORN OPHTHALMICS, INC.                                   ACE AMERICAN INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 6       AKORN SALES, INC.                                         ACE AMERICAN INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 7       AKORN, INC.                                               ACE AMERICAN INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 8       CLOVER PHARMACEUTICALS CORP.                              ACE AMERICAN INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 9       COVENANT PHARMA, INC.                                     ACE AMERICAN INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045

                                                              Page 1 of 17 to Schedule H
                        Case 20-11177-KBO   Doc 525         Filed 08/22/20   Page 29 of 46

10 Edison Street LLC                                                           Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                     Applicable Schedule

 Codebtor Name and Mailing Address                Creditor Name                                  D    E/F    G



2. 10      HI-TECH PHARMACAL CO., INC.            ACE AMERICAN INSURANCE COMPANY
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 48105


2. 11      INSPIRE PHARMACEUTICALS, INC.          ACE AMERICAN INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 12      OAK PHARMACEUTICALS, INC.              ACE AMERICAN INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 13      OLTA PHARMACEUTICALS CORP.             ACE AMERICAN INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 14      VERSAPHARM INCORPORATED                ACE AMERICAN INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 15      VPI HOLDINGS CORP.                     ACE AMERICAN INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 16      13 EDISON STREET LLC                   AJ GALLAGHER RISK MGMT SRVC INC
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 17      ADVANCED VISION RESEARCH, INC.         AJ GALLAGHER RISK MGMT SRVC INC
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 18      AKORN (NEW JERSEY), INC.               AJ GALLAGHER RISK MGMT SRVC INC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 19      AKORN ANIMAL HEALTH, INC.              AJ GALLAGHER RISK MGMT SRVC INC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 20      AKORN OPHTHALMICS, INC.                AJ GALLAGHER RISK MGMT SRVC INC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045

                                            Page 2 of 17 to Schedule H
                        Case 20-11177-KBO   Doc 525         Filed 08/22/20   Page 30 of 46

10 Edison Street LLC                                                           Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                     Applicable Schedule

 Codebtor Name and Mailing Address                Creditor Name                                  D    E/F    G



2. 21      AKORN SALES, INC.                      AJ GALLAGHER RISK MGMT SRVC INC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 22      AKORN, INC.                            AJ GALLAGHER RISK MGMT SRVC INC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 23      CLOVER PHARMACEUTICALS CORP.           AJ GALLAGHER RISK MGMT SRVC INC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 24      COVENANT PHARMA, INC.                  AJ GALLAGHER RISK MGMT SRVC INC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 25      HI-TECH PHARMACAL CO., INC.            AJ GALLAGHER RISK MGMT SRVC INC
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 48105


2. 26      INSPIRE PHARMACEUTICALS, INC.          AJ GALLAGHER RISK MGMT SRVC INC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 27      OAK PHARMACEUTICALS, INC.              AJ GALLAGHER RISK MGMT SRVC INC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 28      OLTA PHARMACEUTICALS CORP.             AJ GALLAGHER RISK MGMT SRVC INC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 29      VERSAPHARM INCORPORATED                AJ GALLAGHER RISK MGMT SRVC INC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 30      VPI HOLDINGS CORP.                     AJ GALLAGHER RISK MGMT SRVC INC
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 31      13 EDISON STREET LLC                   ARTHUR J. GALLAGHER RISK MANAGEMENT
           369 BAYVIEW AVENUE                     SERVICES, INC.
           AMITYVILLE , NY 11701

                                            Page 3 of 17 to Schedule H
                        Case 20-11177-KBO   Doc 525         Filed 08/22/20   Page 31 of 46

10 Edison Street LLC                                                           Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                     Applicable Schedule

 Codebtor Name and Mailing Address                Creditor Name                                  D    E/F    G



2. 32      ADVANCED VISION RESEARCH, INC.         ARTHUR J. GALLAGHER RISK MANAGEMENT
           2929 PLYMOUTH ROAD                     SERVICES, INC.
           SUITE 275
           ANN ARBOR , MI 48105


2. 33      AKORN (NEW JERSEY), INC.               ARTHUR J. GALLAGHER RISK MANAGEMENT
           1925 W. FIELD COURT                    SERVICES, INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 34      AKORN ANIMAL HEALTH, INC.              ARTHUR J. GALLAGHER RISK MANAGEMENT
           1925 W. FIELD COURT                    SERVICES, INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 35      AKORN OPHTHALMICS, INC.                ARTHUR J. GALLAGHER RISK MANAGEMENT
           1925 W. FIELD COURT                    SERVICES, INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 36      AKORN SALES, INC.                      ARTHUR J. GALLAGHER RISK MANAGEMENT
           1925 W. FIELD COURT                    SERVICES, INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 37      AKORN, INC.                            ARTHUR J. GALLAGHER RISK MANAGEMENT
           1925 W. FIELD COURT                    SERVICES, INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 38      CLOVER PHARMACEUTICALS CORP.           ARTHUR J. GALLAGHER RISK MANAGEMENT
           1925 W. FIELD COURT                    SERVICES, INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 39      COVENANT PHARMA, INC.                  ARTHUR J. GALLAGHER RISK MANAGEMENT
           1925 W. FIELD COURT                    SERVICES, INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 40      HI-TECH PHARMACAL CO., INC.            ARTHUR J. GALLAGHER RISK MANAGEMENT
           369 BAYVIEW AVENUE                     SERVICES, INC.
           AMITYVILLE , NY 48105


2. 41      INSPIRE PHARMACEUTICALS, INC.          ARTHUR J. GALLAGHER RISK MANAGEMENT
           1925 W. FIELD COURT                    SERVICES, INC.
           SUITE 300
           LAKE FOREST , IL 60045




                                            Page 4 of 17 to Schedule H
                        Case 20-11177-KBO   Doc 525         Filed 08/22/20   Page 32 of 46

10 Edison Street LLC                                                           Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                     Applicable Schedule

 Codebtor Name and Mailing Address                Creditor Name                                  D    E/F    G



2. 42      OAK PHARMACEUTICALS, INC.              ARTHUR J. GALLAGHER RISK MANAGEMENT
           1925 W. FIELD COURT                    SERVICES, INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 43      OLTA PHARMACEUTICALS CORP.             ARTHUR J. GALLAGHER RISK MANAGEMENT
           1925 W. FIELD COURT                    SERVICES, INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 44      VERSAPHARM INCORPORATED                ARTHUR J. GALLAGHER RISK MANAGEMENT
           1925 W. FIELD COURT                    SERVICES, INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 45      VPI HOLDINGS CORP.                     ARTHUR J. GALLAGHER RISK MANAGEMENT
           1925 W. FIELD COURT                    SERVICES, INC.
           SUITE 300
           LAKE FOREST , IL 60045


2. 46      13 EDISON STREET LLC                   GREAT AMERICAN INSURANCE GROUP
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 47      ADVANCED VISION RESEARCH, INC.         GREAT AMERICAN INSURANCE GROUP
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 48      AKORN (NEW JERSEY), INC.               GREAT AMERICAN INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 49      AKORN ANIMAL HEALTH, INC.              GREAT AMERICAN INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 50      AKORN OPHTHALMICS, INC.                GREAT AMERICAN INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 51      AKORN SALES, INC.                      GREAT AMERICAN INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045




                                            Page 5 of 17 to Schedule H
                        Case 20-11177-KBO   Doc 525         Filed 08/22/20   Page 33 of 46

10 Edison Street LLC                                                           Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                     Applicable Schedule

 Codebtor Name and Mailing Address                Creditor Name                                  D    E/F    G



2. 52      AKORN, INC.                            GREAT AMERICAN INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 53      CLOVER PHARMACEUTICALS CORP.           GREAT AMERICAN INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 54      COVENANT PHARMA, INC.                  GREAT AMERICAN INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 55      HI-TECH PHARMACAL CO., INC.            GREAT AMERICAN INSURANCE GROUP
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 48105


2. 56      INSPIRE PHARMACEUTICALS, INC.          GREAT AMERICAN INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 57      OAK PHARMACEUTICALS, INC.              GREAT AMERICAN INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 58      OLTA PHARMACEUTICALS CORP.             GREAT AMERICAN INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 59      VERSAPHARM INCORPORATED                GREAT AMERICAN INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 60      VPI HOLDINGS CORP.                     GREAT AMERICAN INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 61      13 EDISON STREET LLC                   HARTFORD CASUALTY INSURANCE COMPANY
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 62      ADVANCED VISION RESEARCH, INC.         HARTFORD CASUALTY INSURANCE COMPANY
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105

                                            Page 6 of 17 to Schedule H
                        Case 20-11177-KBO   Doc 525         Filed 08/22/20   Page 34 of 46

10 Edison Street LLC                                                           Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                     Applicable Schedule

 Codebtor Name and Mailing Address                Creditor Name                                  D    E/F    G



2. 63      AKORN (NEW JERSEY), INC.               HARTFORD CASUALTY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 64      AKORN ANIMAL HEALTH, INC.              HARTFORD CASUALTY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 65      AKORN OPHTHALMICS, INC.                HARTFORD CASUALTY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 66      AKORN SALES, INC.                      HARTFORD CASUALTY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 67      AKORN, INC.                            HARTFORD CASUALTY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 68      CLOVER PHARMACEUTICALS CORP.           HARTFORD CASUALTY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 69      COVENANT PHARMA, INC.                  HARTFORD CASUALTY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 70      HI-TECH PHARMACAL CO., INC.            HARTFORD CASUALTY INSURANCE COMPANY
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 48105


2. 71      INSPIRE PHARMACEUTICALS, INC.          HARTFORD CASUALTY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 72      OAK PHARMACEUTICALS, INC.              HARTFORD CASUALTY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045




                                            Page 7 of 17 to Schedule H
                        Case 20-11177-KBO   Doc 525         Filed 08/22/20   Page 35 of 46

10 Edison Street LLC                                                           Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                     Applicable Schedule

 Codebtor Name and Mailing Address                Creditor Name                                  D    E/F    G



2. 73      OLTA PHARMACEUTICALS CORP.             HARTFORD CASUALTY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 74      VERSAPHARM INCORPORATED                HARTFORD CASUALTY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 75      VPI HOLDINGS CORP.                     HARTFORD CASUALTY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 76      13 EDISON STREET LLC                   HARTFORD FIRE INSURANCE COMPANY
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 77      ADVANCED VISION RESEARCH, INC.         HARTFORD FIRE INSURANCE COMPANY
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 78      AKORN (NEW JERSEY), INC.               HARTFORD FIRE INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 79      AKORN ANIMAL HEALTH, INC.              HARTFORD FIRE INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 80      AKORN OPHTHALMICS, INC.                HARTFORD FIRE INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 81      AKORN SALES, INC.                      HARTFORD FIRE INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 82      AKORN, INC.                            HARTFORD FIRE INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045




                                            Page 8 of 17 to Schedule H
                        Case 20-11177-KBO   Doc 525         Filed 08/22/20   Page 36 of 46

10 Edison Street LLC                                                           Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                     Applicable Schedule

 Codebtor Name and Mailing Address                Creditor Name                                  D    E/F    G



2. 83      CLOVER PHARMACEUTICALS CORP.           HARTFORD FIRE INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 84      COVENANT PHARMA, INC.                  HARTFORD FIRE INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 85      HI-TECH PHARMACAL CO., INC.            HARTFORD FIRE INSURANCE COMPANY
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 48105


2. 86      INSPIRE PHARMACEUTICALS, INC.          HARTFORD FIRE INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 87      OAK PHARMACEUTICALS, INC.              HARTFORD FIRE INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 88      OLTA PHARMACEUTICALS CORP.             HARTFORD FIRE INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 89      VERSAPHARM INCORPORATED                HARTFORD FIRE INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 90      VPI HOLDINGS CORP.                     HARTFORD FIRE INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 91      13 EDISON STREET LLC                   KIRKLAND & ELLIS LLP
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 92      ADVANCED VISION RESEARCH, INC.         KIRKLAND & ELLIS LLP
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 93      AKORN (NEW JERSEY), INC.               KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045

                                            Page 9 of 17 to Schedule H
                        Case 20-11177-KBO    Doc 525        Filed 08/22/20   Page 37 of 46

10 Edison Street LLC                                                           Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                     Applicable Schedule

 Codebtor Name and Mailing Address                Creditor Name                                  D    E/F    G



2. 94      AKORN ANIMAL HEALTH, INC.              KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 95      AKORN OPHTHALMICS, INC.                KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 96      AKORN SALES, INC.                      KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 97      AKORN, INC.                            KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 98      CLOVER PHARMACEUTICALS CORP.           KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 99      COVENANT PHARMA, INC.                  KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 100     HI-TECH PHARMACAL CO., INC.            KIRKLAND & ELLIS LLP
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 48105


2. 101     INSPIRE PHARMACEUTICALS, INC.          KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 102     OAK PHARMACEUTICALS, INC.              KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 103     OLTA PHARMACEUTICALS CORP.             KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045




                                            Page 10 of 17 to Schedule H
                        Case 20-11177-KBO    Doc 525        Filed 08/22/20   Page 38 of 46

10 Edison Street LLC                                                           Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                     Applicable Schedule

Codebtor Name and Mailing Address                 Creditor Name                                  D    E/F    G



2. 104     VERSAPHARM INCORPORATED                KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 105     VPI HOLDINGS CORP.                     KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 106     VPI HOLDINGS SUB, LLC                  KIRKLAND & ELLIS LLP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 107     13 EDISON STREET LLC                   MT. HAWLEY INSURANCE COMPANY
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 108     ADVANCED VISION RESEARCH, INC.         MT. HAWLEY INSURANCE COMPANY
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 109     AKORN (NEW JERSEY), INC.               MT. HAWLEY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 110     AKORN ANIMAL HEALTH, INC.              MT. HAWLEY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 111     AKORN OPHTHALMICS, INC.                MT. HAWLEY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 112     AKORN SALES, INC.                      MT. HAWLEY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 113     AKORN, INC.                            MT. HAWLEY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045




                                            Page 11 of 17 to Schedule H
                        Case 20-11177-KBO    Doc 525        Filed 08/22/20   Page 39 of 46

10 Edison Street LLC                                                             Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                       Applicable Schedule

Codebtor Name and Mailing Address                 Creditor Name                                    D    E/F    G



2. 114     CLOVER PHARMACEUTICALS CORP.           MT. HAWLEY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 115     COVENANT PHARMA, INC.                  MT. HAWLEY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 116     HI-TECH PHARMACAL CO., INC.            MT. HAWLEY INSURANCE COMPANY
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 48105


2. 117     INSPIRE PHARMACEUTICALS, INC.          MT. HAWLEY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 118     OAK PHARMACEUTICALS, INC.              MT. HAWLEY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 119     OLTA PHARMACEUTICALS CORP.             MT. HAWLEY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 120     VERSAPHARM INCORPORATED                MT. HAWLEY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 121     VPI HOLDINGS CORP.                     MT. HAWLEY INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 122     13 EDISON STREET LLC                   RISK PLACEMENT SERVICES INC.
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 123     ADVANCED VISION RESEARCH, INC.         RISK PLACEMENT SERVICES INC.
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 124     AKORN (NEW JERSEY), INC.               RISK PLACEMENT SERVICES INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045

                                            Page 12 of 17 to Schedule H
                        Case 20-11177-KBO    Doc 525        Filed 08/22/20   Page 40 of 46

10 Edison Street LLC                                                             Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                       Applicable Schedule

Codebtor Name and Mailing Address                 Creditor Name                                    D    E/F    G



2. 125     AKORN ANIMAL HEALTH, INC.              RISK PLACEMENT SERVICES INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 126     AKORN OPHTHALMICS, INC.                RISK PLACEMENT SERVICES INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 127     AKORN SALES, INC.                      RISK PLACEMENT SERVICES INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 128     AKORN, INC.                            RISK PLACEMENT SERVICES INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 129     CLOVER PHARMACEUTICALS CORP.           RISK PLACEMENT SERVICES INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 130     COVENANT PHARMA, INC.                  RISK PLACEMENT SERVICES INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 131     HI-TECH PHARMACAL CO., INC.            RISK PLACEMENT SERVICES INC.
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 48105


2. 132     INSPIRE PHARMACEUTICALS, INC.          RISK PLACEMENT SERVICES INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 133     OAK PHARMACEUTICALS, INC.              RISK PLACEMENT SERVICES INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 134     OLTA PHARMACEUTICALS CORP.             RISK PLACEMENT SERVICES INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045




                                            Page 13 of 17 to Schedule H
                        Case 20-11177-KBO    Doc 525        Filed 08/22/20   Page 41 of 46

10 Edison Street LLC                                                             Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                       Applicable Schedule

Codebtor Name and Mailing Address                 Creditor Name                                    D    E/F    G



2. 135     VERSAPHARM INCORPORATED                RISK PLACEMENT SERVICES INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 136     VPI HOLDINGS CORP.                     RISK PLACEMENT SERVICES INC.
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 137     13 EDISON STREET LLC                   THE HARTFORD INSURANCE GROUP
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 138     ADVANCED VISION RESEARCH, INC.         THE HARTFORD INSURANCE GROUP
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 139     AKORN (NEW JERSEY), INC.               THE HARTFORD INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 140     AKORN ANIMAL HEALTH, INC.              THE HARTFORD INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 141     AKORN OPHTHALMICS, INC.                THE HARTFORD INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 142     AKORN SALES, INC.                      THE HARTFORD INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 143     AKORN, INC.                            THE HARTFORD INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 144     CLOVER PHARMACEUTICALS CORP.           THE HARTFORD INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045




                                            Page 14 of 17 to Schedule H
                        Case 20-11177-KBO    Doc 525        Filed 08/22/20   Page 42 of 46

10 Edison Street LLC                                                           Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                     Applicable Schedule

Codebtor Name and Mailing Address                 Creditor Name                                  D    E/F    G



2. 145     COVENANT PHARMA, INC.                  THE HARTFORD INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 146     HI-TECH PHARMACAL CO., INC.            THE HARTFORD INSURANCE GROUP
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 48105


2. 147     INSPIRE PHARMACEUTICALS, INC.          THE HARTFORD INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 148     OAK PHARMACEUTICALS, INC.              THE HARTFORD INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 149     OLTA PHARMACEUTICALS CORP.             THE HARTFORD INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 150     VERSAPHARM INCORPORATED                THE HARTFORD INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 151     VPI HOLDINGS CORP.                     THE HARTFORD INSURANCE GROUP
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 152     13 EDISON STREET LLC                   TRUMBULL INSURANCE COMPANY
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 11701


2. 153     ADVANCED VISION RESEARCH, INC.         TRUMBULL INSURANCE COMPANY
           2929 PLYMOUTH ROAD
           SUITE 275
           ANN ARBOR , MI 48105


2. 154     AKORN (NEW JERSEY), INC.               TRUMBULL INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 155     AKORN ANIMAL HEALTH, INC.              TRUMBULL INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045

                                            Page 15 of 17 to Schedule H
                        Case 20-11177-KBO    Doc 525        Filed 08/22/20   Page 43 of 46

10 Edison Street LLC                                                           Case Number:     Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                     Applicable Schedule

Codebtor Name and Mailing Address                 Creditor Name                                  D    E/F    G



2. 156     AKORN OPHTHALMICS, INC.                TRUMBULL INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 157     AKORN SALES, INC.                      TRUMBULL INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 158     AKORN, INC.                            TRUMBULL INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 159     CLOVER PHARMACEUTICALS CORP.           TRUMBULL INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 160     COVENANT PHARMA, INC.                  TRUMBULL INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 161     HI-TECH PHARMACAL CO., INC.            TRUMBULL INSURANCE COMPANY
           369 BAYVIEW AVENUE
           AMITYVILLE , NY 48105


2. 162     INSPIRE PHARMACEUTICALS, INC.          TRUMBULL INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 163     OAK PHARMACEUTICALS, INC.              TRUMBULL INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 164     OLTA PHARMACEUTICALS CORP.             TRUMBULL INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


2. 165     VERSAPHARM INCORPORATED                TRUMBULL INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045




                                            Page 16 of 17 to Schedule H
                        Case 20-11177-KBO    Doc 525        Filed 08/22/20         Page 44 of 46

10 Edison Street LLC                                                                  Case Number:        Case 20-11178

Schedule H: Codebtors
Column 1                                         Column 2                                               Applicable Schedule

Codebtor Name and Mailing Address                 Creditor Name                                            D    E/F    G



2. 166     VPI HOLDINGS CORP.                     TRUMBULL INSURANCE COMPANY
           1925 W. FIELD COURT
           SUITE 300
           LAKE FOREST , IL 60045


                                                                          Total Number of Co-Debtor / Creditor rows: 166




                                            Page 17 of 17 to Schedule H
                                     Case 20-11177-KBO                                       Doc 525                   Filed 08/22/20                          Page 45 of 46

Fill in this information to identify the case:
Debtor Name:           10 Edison Street LLC

United States Bankruptcy Court for the:                    District of Delaware                                                                                                  X        Check if this is an
                                                                                                                                                                                          amended filing
Case Number (if known):              Case 20-11178



Official Form 206Sum

Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                           12/15


  Part 1:             Summary of Assets

1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


      1a. Real property:
                                                                                                                                                                                                                 $0
           Copy line 88 from Schedule A/B                        ..................................................................................................................



      1b. Total personal property:
                                                                                                                                                                                                                 $0
           Copy line 91A from Schedule A/B                           ..............................................................................................................

                                                                                                                                                                                      +
      1c. Total of all property:
                                                                                                                                                                                                                 $0
           Copy line 92 from Schedule A/B                           ...............................................................................................................




  Part 2:             Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                                   $854,694,318
  Copy the total dollar amount listed in Column
                                              ..................................................................................................................
                                                  A, Amount of claim, from line 3 of Schedule D


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


      3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                                                 $0
           Copy the total claims from Part 1 from
                                                ..................................................................................................................
                                                    line 6a of Schedule E/F



      3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                                                 $0
           Copy the total of the amount of claims from
                                                  ..............................................................................................................
                                                          Part 2 from line 6b of Schedule E/F

                                                                                                                                                                                      +
4. Total liabilities
                                                                                                                                                                                                   $854,694,318
  Lines 2 + 3a + 3b             ...................................................................................................................................................




                                                                      Page 1 of 1 to Summary of Assets and Liabilities
                          Case 20-11177-KBO                   Doc 525           Filed 08/22/20        Page 46 of 46



Fill in this information to identify the case and this filing:
 Debtor Name:      10 Edison Street LLC

 United States Bankruptcy Court for the:    District of Delaware
 Case Number (if known):      Case 20-11178



Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must
sign and submit this form for the schedules of assets and liabilities, any other document that requires a declaration that
is not included in the document, and any amendments of those documents. This form must state the individual's position
or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

Warning -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

         Declaration and Signature

   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
   individual serving as a representative of the debtor in this case.

   I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



        Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

        Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

        Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

        Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

        Schedule H: Codebtors (Official Form (206H)

    X   Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

    X   Amended Schedule G, Amended Schedule H
                         ______________

        Other document that requires a declaration _______________________________________________________________




   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on:             August 21, 2020                                Signature:   /s/


                                                                           Duane Portwood, CFO
                                                                           Name and Title
